Detailed Action
This office action is in response to the amendment filed on 05/03/2022.

Status of Claims
Claims 1-12 are pending.

Notice of Pre-AIA  Or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Laroia et al. (Publication No. US 2007/0104128 ; hereinafter referred as Laroia) in view of Spinelli et al. (Publication No.  US 2009/0156213, hereinafter referred as Spinelli).
	Regarding Claims 1 and 7, Laroia discloses prioritize at least one channel of at least one band for communication (The wireless terminal then selects a preferred downlink wireless communications link from the maintained communications link; see ¶ 0019.);  
transmit an indication prompting communication with the user equipment over the one or more unlicensed bands, wherein the indication includes an explicit indicator of a preferred channel of an channel of the at least one band for communicating based on the prioritizing (The wireless terminal signals to one or more of the base station to which it is connected the communications link it has selected as the preferred communications link at a particular point in time; see ¶ 0019.). 
receive data transmitted, in response to the indication, from a small cell base station, the data received on the preferred band (The base station send downlink signals to a wireless terminal via a wireless terminal designated preferred link; see ¶ 0019.)
Laroia fails to disclose at least one channel of at least one band is unlicensed; and receive on the unlicensed band using an LTE protocol, wherein the small cell base station is configured to communicate over one or more of the unlicensed band and a licensed band. However, in analogous art, Spinelli discloses that the Femto access point can also broadcast to mobile node in a variety of licensed and unlicensed wireless spectrum and employing radio frequency (RF) technologies such as code division multiple access (CDMA), CDMA2000, universal mobile telecommunications system (UMTS), long term evolution (LTE), global system for mobile communications (GSM), iBurst, HIPERMAN, WiMAX, WiBro, and Wi-Fi; see ¶ 0040. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Laroia preferred link process with the licensed and unlicensed technology in order to provide higher spectral efficiency with LTE as compared to IEEE 802.11 (Wi-Fi) in the unlicensed spectrum. 

Regarding Claims 6 and 12, Laroia  discloses that the indication is based upon information collected at the user equipment (The wireless terminal makes one or more signal measurements on signals received over the different links; see ¶ 0019).

 	
Claims 2-4 and 8-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Laroia et al. (Publication No. US 2007/0104128 ; hereinafter referred as Laroia) in view of Spinelli et al. (Publication No.  US 2009/0156213, hereinafter referred as Spinelli) and further in view of Koskinen et al. (US Publication No.  2015/0043363, hereinafter referred as Koskinen).
Regarding Claims 2 and 8, Laroia fails to disclose that the processor is further configured to: re-prioritize the at least one unlicensed band; and select a second unlicensed band for communication based upon the re-prioritizing.  However, in analogous art, Koskinen discloses that “the user equipment can reduce the priority of the channel, frequency, or time slot impacted by WLAN usage by adding a negative offset into a priority received on broadcast information from a base station for that channel, frequency, or time slot for further reselection evaluation”; see ¶ 0061. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Laroia preferred link process with the techniques to coordinate transmission between the WLAN module and the cellular module of the UE in order to reduce interference between wireless channel and the cellular channel.

Regarding Claims 3 and 9, Laroia  fails to disclose that the processor is further configured to: compare characteristics of the unlicensed band and the licensed band; and based upon the comparing, make a decision to communicate on a channel of one of the unlicensed band or the licensed band. However, in analogous art, Koskinen discloses that “the user equipment WLAN module obtains interference measurement [characteristics]”; see Figure 10 Label 1065. The WLAN module 1020 provides the interference measurements with timestamps to the cellular module; see Figure 10 & ¶ 0071. The cellular module provides quantitatively or qualitatively an estimate [comparing] of an impact on a WLAN band or channel using received interference measurements and its own history information; see Figure 10 Label 1070 & ¶ 0071. The WLAN module may select [decision] another communication resource (e.g., a WLAN channel) for the WLAN communications; Figure 10 & ¶ 0071. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Laroia preferred link process with the techniques to coordinate transmission between the WLAN module and the cellular module of the UE in order to reduce interference between wireless channel and the cellular channel.
 
Regarding Claims 4 and 10, Laroia  fails to disclose that the processor is further configured to: optimize communication on the preferred unlicensed channel based on at least one channel characteristic of the unlicensed channel. However, in analogous art, Koskinen discloses that “the user equipment WLAN module obtains interference measurement [characteristics]”; see Figure 10 Label 1065. The WLAN module 1020 provides the interference measurements with timestamps to the cellular module; see Figure 10 & ¶ 0071. The cellular module provides quantitatively or qualitatively an estimate [comparing] of an impact on a WLAN band or channel using received interference measurements and its own history information; see Figure 10 Label 1070 & ¶ 0071. The WLAN module may select [optimization] another communication resource (e.g., a WLAN channel) for the WLAN communications; Figure 10 & ¶ 0071. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Laroia preferred link process with the techniques to coordinate transmission between the WLAN module and the cellular module of the UE in order to reduce interference between wireless channel and the cellular channel.

 	Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Laroia et al. (Publication No. US 2007/0104128 ; hereinafter referred as Laroia) in view of Spinelli et al. (Publication No.  US 2009/0156213, hereinafter referred as Spinelli) and further in view of Horn et al. (US Publication No.  2013/0196632, hereinafter referred as Horn).
	Regarding Claims 5 and 11, Laroia  fails to disclose that the processor is further configured to: optimize communication on the preferred unlicensed channel based on at least one other device operating on the unlicensed channel. However, in analogous art, Horn discloses that “wireless network or network node includes intelligence to adjust and change [optimize] transmission and/or reception parameters to provide efficient communication, while avoiding interference with other licensed or unlicensed users”; see ¶ 0066. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Laroia preferred link process with cognitive radios techniques in order to utilize additional available spectrum beyond the licensed spectrum. 

Response to Arguments
Regarding Claims 1-12, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.



Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Clegg et al. (US 10,735,973) Discloses a dual band LTE small cell base station communicates on both licensed bands and unlicensed bands. The small cell base station modifies the communication protocol utilized by the licensed band to enable communication over an unlicensed band; see abstract. This modification involves replacing the physical (PHY) layer of the licensed band communication protocol with the PHY layer of a to-be-used protocol in an unlicensed band; see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Laroia  Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472            



/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472